Citation Nr: 0944275	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for status post 
stress fracture of the right femoral neck with open reduction 
internal fixation and degenerative joint disease of the right 
hip, currently evaluated at 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2006, a statement of the case was issued in May 2007, and a 
substantive appeal was received in July 2007.  The Veteran 
testified at a Board hearing at the RO in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision upon the merits 
may be made.  The Board notes that during his September 2009 
hearing before the Board the Veteran testified that his 
disability had increased in severity since his prior June 
2005 VA examination.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

The Board also observes that during the June 2005 VA 
examination the examiner was not provided with the claims 
file in order to review the Veteran's initial injury and any 
previous treatment.  As such, the Board feels that the 
Veteran should be afforded another VA examination.  



Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
and evaluate the current disability level 
and all residuals of the status post 
stress fracture of the right femoral neck 
with open reduction internal fixation and 
degenerative joint disease of the right 
hip.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report the extent 
of the Veteran's disability in accordance 
with VA rating criteria.  Specifically, 
the examiner should address any limitation 
of motion to include additional functional 
loss due to pain and weakness, excess 
fatigability, and incoordination.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if a rating 
in excess of 30 percent is warranted.  The 
RO should consider all appropriate rating 
criteria.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


